Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The present office action represents the first action on the merits.
Claims 1-19 are pending.

Priority
This application claims priority to U.S. Provisional Patent Application No. 61/702,073 dated 17 September 2012 and U.S. Provisional Patent Application No. 61/739,514 dated 19 December 2012.

Information Disclosure Statement
The Information Disclosure Statement(s) (lDS) submitted on 
(1) 03 August 2018
(1) 27 August 2018
(2) 15 November 2019
(1) 07 February 2020
(1) 05 August 2020
is/are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 7, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method or system for providing surgery-related data.
The limitations of (Claims 1 and 11; Claim 1 being representative) receiving surgical data of a patient obtained from a source of surgical data; receiving a selection by a selector of an aspect of the surgical data; transmitting to the selector the aspect of the surgical data; generating an alert; and transmitting an instruction to output the alert
The limitations of (Claim 7) receiving an instruction by a selector to select an aspect of surgical data of a patient obtained from a source of surgical data; outputting the selected aspect of surgical data; receiving an alert that additional surgical data is available for access; and outputting the alert
, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element(s) of a surgical planning, support, and management system having a processor (Claim 1) or a control system having a processor, memory, and instructions (Claim 11) that implements the identified abstract idea. The surgical planning, support, and management system having a processor (Claim 1) or control system having a processor, memory, and instructions (Claim 11) are not described by the applicant (see, e.g., Spec. Para. 00112) and is recited at a high-level of generality (i.e., a generic computer performing a generic computer 
The claim further recites the two additional elements of (A) a head-mountable device having a display and (B) a communication network. Regarding (A), this additional element is recited at a high level of generality (i.e., as a general location from which data is received and to which data transmitted) and amounts to the mere transmission and receipt of data, which is a form of extra-solution activity. Regarding (B), this additional element is recited at a high level of generality (i.e., as a means over which data is transmitted) and merely generally links the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a surgical planning, support, and management system having a processor (Claim 1) or a control system having a processor, memory, and instructions (Claim 11) perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).

Claims 2-6, 8-10, and 12-19 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 2, 9, 12 merely describe(s) the alert. Claim(s) 3, 13, 14, 15, 16 merely describe(s) the type of surgical data and/or includes additional elements (analyzed below). Claim(s) 4, 5, 8, 17, 18 merely describe(s) performing additional data manipulation processes and includes 
Claims 3-6, 8, and 13-19 include either the additional elements analyzed above (and reiterated here) or one or more the additional elements of (C) a camera and/or a surgical instrument and/or (D) a stereoscopic viewing device. Additional elements (C) and (D) are locations from which data is received and thus represent extra-solution data gathering activities that are insufficient to provide a practical application. These additional elements are also insufficient to provide significantly more because they are well-understood, routine, conventional as indicated by the prior art of record (U.S. Pre-Grant Patent Publication No. 2007/0136218 to Bauer et al. at Fig. 14, Para. 0051, 0168; U.S. Pre-Grant Patent Publication No. 2006/0119621 to Krier at Para. 0015, 0030, 0031; U.S. Pre-Grant Patent Publication No. 2007/0015999 to Heldreth et al. at Para. 0025; U.S. Pre-Grant Patent Publication No. 2010/0079356 to Hoellwarth at Para. 0047, 0049, 0050, 0053; U.S. Pre-Grant Patent Publication No. 2010/0013910 to Farr at Para. 0030, 0038).
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “by the first of the plurality of head-mountable devices.” This lacks antecedent basis as only “a head-mountable device” was previously recited. The claim is also indefinite because it is unclear whether the “first of the plurality of head-mountable devices” is the same or different than the previously recited “a head-mountable device.” Specification at Para. 00246 appears to only discuss one head-mounted device and thus does not provide clarity. For the purposes of examination the examiner assumes that these are the same device and suggests referring to them as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-5, 11-13, and 16-18 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Anderl et al. (U.S. Pre-Grant Patent Publication No. 2006/0079752) in view of Higgins et al. (U.S. Pre-Grant Patent Publication No. 2006/0206011).

REGARDING CLAIM 1
Anderl teaches the claimed surgical method, comprising:
receiving, by a processor of a surgical planning, support, and management system, surgical data of a patient obtained from a source of surgical data, the processor being in communication with a head-mountable device via a communication network; [Fig. 3B, Para. 0049 teaches an OP central computer (interpreted as a surgical planning, support, and management system and which is interpreted to include a processor) receives data from an HIS, RIS, PACS, etc. (a source of surgical data). Para. 0002, 0004, 0046 teaches that the OP computer is in communication with a head mounted display (“HMD”) via a wireless network.] 
receiving, by the processor from the head-mountable device, via the communication network, a selection by a wearer of the head-mountable device of an aspect of the surgical data; [Para. 0049 teaches the OP central computer receives a request for data (interpreted as an aspect of surgical data) from the HMD.]
transmitting to the head-mountable device, via the communication network, an instruction that causes a display of the head-mountable device to display the aspect of the surgical data; [Para. 0049 teaches that the HMD displays the requested data from the OP central computer meaning the requested data is transmitted to the HMD by the OP central computer.]
[…]; and 
transmitting to the head-mountable device, via the communication network, an instruction that causes the display of the head-mountable device to display […]. [Para. 0050 teaches that the additional input data is displayed on the HMD, thus it is transmitted.]
Anderl may not explicitly teach
generating, by the processor, an alert; and 
display the alert.
Higgins at Fig. 9, Para. 0030, 0031, 0106 teaches that it was old and well-known in the art of computerized healthcare, at the time of the invention, to generate an alert based on received patient data and to display the alert
generating, by the processor, an alert; and [Higgins at Fig. 9, Para. 0030, 0031, 0106 generation of an alert by the server (the OP central computer of Anderl).]  
display the alert. [Higgins at Fig. 9, 0106 teaches that the alert (the displayed additional data of Anderl) is displayed on a user device (the HMD of Anderl).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the data collection and transmission system of Anderl to generate an alert based on received patient data and 

REGARDING CLAIM 2
Anderl/Higgins teaches the claimed surgical method of Claim 1 and further teaches
wherein the alert comprises a notification that additional surgical data is available for access by the head-mountable device. [Anderl at Para. 0050 teaches that additional input data in the form of data from external physicians following the operation (additional surgical data) is displayed on the HMD. Higgins at Fig. 9, Para. 0105, 0106 teach that the alert indicates that additional information (the additional surgical data of Anderl) in the form of physiological data may be selected for display from the alert.]

REGARDING CLAIM 3
Anderl/Higgins teaches the claimed surgical method of Claim 1 and further teaches
wherein the surgical data comprises at least one of surgical image data captured by a camera provided on the head-mountable device, pre-surgical images of the patient, surgical parameter data collected from a surgical instrument, and patient data collected from a source of patient data. [Higgins at Para. 0105 teaches that the additional information is physiological data of the patient (patient data collected from a source of patient data).]


REGARDING CLAIM 4
Anderl/Higgins teaches the claimed surgical method of Claim 1 and further teaches
transmitting to the head-mountable device, via the communication network, an instruction that causes the display of the head-mountable device to display an action item; [Anderl at Para. 0050 teaches that additional input data in the form of data from external physicians following the operation (additional surgical data) is transmitted to the HMD. Higgins at Fig. 9, Para. 0105, 0106 teach that the alert includes display of a selectable button (an action item; the additional surgical data of Anderl).]
receiving, by the processor from the head-mountable device, via the communication network, a response to the action item; and [Higgins at Para. 0105 teaches that the user (the user of Anderl) selects the selectable button (a response).]
transmitting to the head-mountable device, via the communication network, an instruction that causes the display of the head-mountable device to display the response to the action item. [Anderl at Para. 0050 teaches that additional input data is displayed on the HMD. Higgins at Para. 0105 teaches that the physiological data (the displayed additional data of Anderl) is displayed, thus it is transmitted.]

REGARDING CLAIM 5
Anderl/Higgins teaches the claimed surgical method 
transforming, by the processor, an aspect of the surgical data of a patient obtained from a source of surgical data to generate transformed surgical data; and [Anderl at Para. 0046 teaches that HIS, RIS, PACS, etc. data is merged/fused by the OP central computer (interpreted as transforming). Para. 0049 teaches that the data is video images (an aspect of the surgical data). Para. 0049 also teaches that another form of the data is current images from various modalities.]
transmitting to the head-mountable device, via the communication network, an instruction that causes the display of the head-mountable device to display the transformed surgical data; [Anderl at Para. 0049, 0050 teaches that patient data is displayed on the HMD. Anderl at Fig. 3A, Para 0071 teaches that the HMD displays this data meaning that it was transmitted to the HMD] 
wherein 
the aspect of the surgical data comprises surgical video data of a patient, [Anderl at Para. 0004, 0049, 0066 teaches that the data is video images (surgical video data of a patient).]
the transforming comprises generating a layered surgical image comprising an additional aspect of the surgical data superimposed on the surgical video data, and [Anderl at Para. 0071 teaches that the merged/fused data is displayed in an overlapping fashion (interpreted as superimposed).]
the additional aspect of the surgical data comprises one or more of fluorescent image data [Anderl at Para. 0049 teaches that the image data is from a C-arm data (fluorescent image data).] and an image of an anatomical structure of the patient. [Anderl at Para. 0049 also teaches that another form of the data is current images from various modalities. Fig. 1A teaches that the images are images of the patient (an image of an anatomical structure of the patient).]

REGARDING CLAIM(S) 11
Claim(s) 11 and 12 is/are analogous to Claim(s) 1 and 2, respectively, thus Claim(s) 11 and 12 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1 and 2.
	The OP central computer of Anderl is interpreted to include a processor, memory, an instructions as would be understood by a person having skill in the art.

REGARDING CLAIM 13
Anderl/Higgins teaches the claimed surgical method of Claim 11. Anderl/Higgins further teaches
wherein the surgical data comprises surgical image data captured by a camera provided on the head-mountable device. [Anderl at Abstract, Claim 1 teaches a video camera that is attached to the HMD (see Para. 0005) and teaches emitting (i.e., displaying) this video data to the surgeon. This information is alternately interpreted as the surgical data.]


REGARDING CLAIM(S) 16-18
Claim(s) 16-18 is/are analogous to Claim(s) 3-5, respectively, thus Claim(s) 16-18 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 3-5.

Claim(s) 6 and 19 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Anderl et al. (U.S. Pre-Grant Patent Publication No. 2006/0079752) in view of Higgins et al. (U.S. Pre-Grant Patent Publication No. 2006/0206011) in view of Farr (U.S. Pre-Grant Patent Publication No. 2010/0013910).

REGARDING CLAIM 6
Anderl/Higgins teaches the claimed surgical method of Claim 1. Anderl/Higgins may not explicitly teach
wherein the head-mountable device comprises a stereoscopic viewing device. 
Farr at Para. 0030, 0038 teaches that it was old and well-known in the art of computerized healthcare, at the time of the invention, to display patient data on a 3D stereo viewing device
wherein the head-mountable device comprises a stereoscopic viewing device. [Farr at Para. 0030, 0038 teaches a 3D stereo viewing device (the HMD of Anderl) that displays patient data.]  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the data collection and 

REGARDING CLAIM(S) 19
Claim(s) 19 is/are analogous to Claim(s) 6, respectively, thus Claim(s) 19 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 6.

Claim(s) 7-9 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Heldreth et al. (U.S. Pre-Grant Patent Publication No. 2007/0015999) in view of Higgins et al. (U.S. Pre-Grant Patent Publication No. 2006/0206011).

REGARDING CLAIM 7
Heldreth teaches the claim surgical method, comprising:
receiving, by a head-mountable device, an instruction by a wearer of the head-mountable device to select an aspect of surgical data of a patient obtained from a source of surgical data; [Para. 0014 teaches a system in the form of a heads-up display and user-worn computer which are collectively interpreted as a head-mounted device. Para. 0016, 0026, 0029 teaches that the system receives a request for additional patient data such as images or “patient condition data (an aspect of surgical data) from a surgeon wearing the system. Para. 0018 teaches that the data is from x-rays, etc. (a source of surgical data). See also, Para. 0038.]
displaying the selected aspect of surgical data on a display of the head-mountable device; [Para. 0026, 0029 teaches that additional, requested data is displayed.]
receiving, by the head-mountable device, […] for access by the head-mountable device [Para. 0038, etc. teaches that additional data is received for eventual display.]
displaying the […] alert on the display of the head-mountable device. [Para. 0038 teaches that additional data is displayed.]
Heldreth may not explicitly teach
an alert that additional surgical data is available 
displaying the alert
Higgins at Fig. 9, Para. 0030, 0031, 0106 teaches that it was old and well-known in the art of computerized healthcare, at the time of the invention, to generate an alert based on received patient data and to display the alert
an alert that additional surgical data is available [Higgins at Fig. 9, Para. 0030, 0031, 0106 generation of an alert by the server (the system of Heldreth) that indicates that additional physiological data (the additional data of Heldreth) is available for viewing.]  
displaying the alert [Higgins at Fig. 9, 0106 teaches that the alert (the displayed additional data of Heldreth) is displayed on a user device (the heads-up display of Heldreth).]
prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the data collection and transmission system of Heldreth to generate an alert based on received patient data and to display the alert as taught by Higgins, with the motivation of reducing healthcare costs (see Higgins at Para. 0004) and/or reducing mistakes (see Higgins at Para. 0006).

REGARDING CLAIM 8
Heldreth/Higgins teaches the claimed surgical method of Claim 7. Heldreth/Higgins further teaches
receiving, by the […] head-mountable device[], an instruction by the wearer of the […] head-mountable device[]to select the additional surgical data available for access; and [Heldreth at Para. 0016, 0026, 0029 teaches that the system receives a request for additional patient data such as images or “patient condition data” (one of which is interpreted as additional surgical data) from a surgeon wearing the system.]
displaying the additional surgical data on the display of the […] head-mountable device[]. [Para. 0038 teaches that additional data is displayed.]
Heldreth/Higgins may not explicitly teach a plurality of head-mountable devices; however, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Heldreth based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Heldreth teaches use of a computer/heads-up display (interpreted as a head-mounted device) for displaying surgical information [see at least Heldreth at Para. 0014]. The application of 

REGARDING CLAIM 9
Heldreth/Higgins teaches the claimed surgical method of Claim 7. Heldreth/Higgins further teaches
wherein the alert further comprises a notification that the source of surgical data has made additional surgical data available for access by the head-mountable device. [Heldreth at Para. 0016, 0026, 0029 teaches that the system receives a request for additional patient data such as images or “patient condition data” (one of which is interpreted as additional surgical data) from a surgeon wearing the system. Higgins at Fig. 9, Para. 0105, 0106 teach that the alert indicates that additional information (the additional patient data of Heldreth) in the form of physiological data may be selected for display from the alert.]

Claim(s) 10 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Heldreth et al. (U.S. Pre-Grant Patent Publication No. 2007/0015999) in view of Higgins et al. (U.S. Pre-Grant Patent Publication No. 2006/0206011) in view of Farr (U.S. Pre-Grant Patent Publication No. 2010/0013910).

REGARDING CLAIM 10
Heldreth/Higgins teaches the claimed surgical method of Claim 7. Heldreth/Higgins may not explicitly teach
wherein the head-mountable device comprises a stereoscopic viewing device.
Farr at Para. 0030, 0038 teaches that it was old and well-known in the art of computerized healthcare, at the time of the invention, to display patient data on a 3D stereo viewing device
wherein the head-mountable device comprises a stereoscopic viewing device. [Farr at Para. 0030, 0038 teaches a 3D stereo viewing device (the heads-up display of Heldreth) that displays patient data.]  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the data collection and transmission system of Hedlreth having the generation of an alert based on received patient data and display of the alert of Higgins to display patient data on a 3D stereo viewing device as taught by Farr, with the motivation of improving dexterity, accuracy, and reducing time of operation (see Farr at Para. 0007).



Claim(s) 14 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Anderl et al. (U.S. Pre-Grant Patent Publication No. 2006/0079752) in view of Higgins et al. (U.S. Pre-Grant Patent Publication No. 2006/0206011) in view of Heldreth et al. (U.S. Pre-Grant Patent Publication No. 2007/0015999).

REGARDING CLAIM 14
Anderl/Higgins teaches the claimed surgical method of Claim 11. Anderl/Higgins may not explicitly teach
wherein the surgical data comprises pre-surgical images of the patient.
Heldreth at Para. 0018 teaches that it was old and well-known in the art of computerized healthcare, at the time of the invention, to display patient historic patient x-rays
wherein the surgical data comprises pre-surgical images of the patient. [Heldreth at Para. 0018 teaches display of pre-operative patient data (the requested data of Anderl) in the form of historical patient x-rays.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the data collection and transmission system of Anderl having the generation of an alert based on received patient data and display of the alert of Higgins to display patient historic patient x-rays as taught by Heldreth, with the motivation of reducing the number of systems with which a surgeon has to interact with during surgery (see Heldreth at Para. 0002).


Claim(s) 15 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Anderl et al. (U.S. Pre-Grant Patent Publication No. 2006/0079752) in view of Higgins et al. (U.S. Pre-Grant Patent Publication No. 2006/0206011) in view of Krier et al. (U.S. Pre-Grant Patent Publication No. 2006/0119621).

REGARDING CLAIM 15
Anderl/Higgins teaches the claimed surgical method of Claim 11. Anderl/Higgins may not explicitly teach
wherein the surgical data comprises surgical parameter data collected from a surgical instrument.
Krier at Para. 0030 teaches that it was old and well-known in the art of computerized healthcare, at the time of the invention, to display surgical data collected from an endoscope
wherein the surgical data comprises surgical parameter data collected from a surgical instrument. [Krier at Para. 0030, 0031, 0034 teaches display of patient surgical images (surgical parameter data; the requested data of Anderl) collected from an endoscope camera.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the data collection and transmission system of Anderl having the generation of an alert based on received patient data and display of the alert of Higgins to display surgical data collected from an endoscope as taught by Krier, with the motivation of providing optimum patient treatment (see Krier at Para. 0005).

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Osterhout et al. (U.S. Pre-Grant Patent Publication No. 2012/0194419) which extensively discloses displaying various types of data on an interactive head-mounted eye piece.
Tremper et al. (U.S. Pre-Grant Patent Publication No. 2011/0087117) which discloses providing selectable visual alerts during surgery.
Jenkins et al. (U.S. Pre-Grant Patent Publication No. 2010/0312095) which discloses boundary limits used to provide alerts during surgery.
Lemelson et al. (U.S. Patent No. 6,847,336) which discloses displaying data on a heads-up display having sys-controlled information selection.
Haechler et al. (WIPO Publication No. WO2007/017642) which discloses a computerized surgery system for planning and visualizing surgery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626